Citation Nr: 0606797	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army from November 
1968 to August 1970.  

In a January 1995 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant failed to perfect an appeal 
of this issue.  Thus, this decision is final.  38 U.S.C.A. 
§ 7105(c) (1991); 38 C.F.R. § 20.1103 (1995).

In May 2002, the appellant again claimed entitlement to 
service connection for the cause of the veteran's death.  In 
a March 2003 rating decision, the RO found new and material 
evidence had not been submitted to reopen the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  Subsequently, in an April 2004 
Statement of the Case (SOC) the RO found new and material 
evidence had been submitted to reopen the appellant's claim 
and denied the claims on the merits.  The appellant perfected 
an appeal of the March 2003 decision, which is now before the 
Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  

In May 2005, the appellant testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in January 1995, and that 
decision became final in the absence of an appeal.

2.  Evidence received subsequent to the January 1995 rating 
decision denying service connection for the cause of the 
veteran's death is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim. 

3.  The veteran had active military service in the Republic 
of Vietnam in 1969, and is presumed to have been exposed to 
toxic herbicides.

4.  The veteran died in March 1977. The certificate of death 
lists the immediate cause of death as being acute myelogenous 
leukemia.

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.

6.  The acute myelogenous leukemia cancer is shown as likely 
as not to be due to reported exposure to herbicides during 
the veteran's period of active service that included his 
combat duty during the Vietnam War.



CONCLUSIONS OF LAW

1.  The January 1995 decision in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final. 38 U.S.C.A. § 7105(c) (1991); 
38 C.F.R. § 20.1103 (1995).

2.  New and material evidence having been submitted, the 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

3.  By extending the benefit of the doubt to the appellant, 
acute myelogenous leukemia which caused the veteran's death 
was due to disease or injury that was incurred in his period 
of active service.  38 U.S.C.A. §§  1110, 1131, 1310, 5107, 
7104 (West 2002);  38 C.F.R. §§  3.303, 3.307, 3.309, 3.312 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable findings with regard to the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death and the finding that the appellant is 
entitled to service connection for the cause of the veteran's 
death, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.

Analysis

1. New and Material Evidence

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that his death, due to 
acute myelogenous leukemia, was related to exposure to 
herbicides while the veteran was stationed in Vietnam. 

The appellant initially claimed entitlement to service 
connection for the cause of the veteran's death in March 
1977.  By way of a June 1977 decision, the RO noted that the 
evidence did not show that the cause of the veteran's death 
was due to a service connected disease or injury.  That 
decision was not appealed within one year, and became final.  
38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. § 19.153 (1977).

The appellant subsequently attempted to reopen her claim 
October 1991.  By way of a January 1995 decision, the RO 
noted that the evidence did not show that the cause of the 
veteran's death was diagnosed within a year of discharge or 
that acute myelogenous leukemia was caused by exposure to 
herbicide exposure; therefore the appellant's claim was 
denied.  That decision was not appealed within one year, and 
became final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. 
§ 20.1103 (1995).

The appellant subsequently attempted to reopen her claim in 
May 2002.  In conjunction with this claim the appellant 
submitted six private medical opinions.  Essentially, these 
opinions concluded that the veteran's acute myelogenous 
leukemia was more likely than not triggered by exposure to 
herbicide exposure while he was in Vietnam and would not 
necessarily have been diagnosed within a year of the 
veteran's return to the United States.  The appellant also 
submitted an epidemiological study completed by the Johns 
Hopkins University School of Hygiene and Public Health 
regarding the health effects of dioxin exposure.  The study, 
in essence, revealed that the latency period for myelogenous 
leukemia could be between five and 15 years.  

The evidence submitted since the last denial is new, in that 
it was not previously of record and was not cumulative.  
Further, as the prior claim was denied, in part, due to the 
lack of evidence that the veteran's death was caused by 
exposure to herbicide exposure, the new evidence bears 
substantially upon the specific matters under consideration 
as it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the appellant's claim.  

2. Entitlement to Service Connection for the Veteran's Cause 
of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2005).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. §  3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service- connected disability casually shared in producing 
death; rather, a causal connection must be shown. Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent within 
one year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137 (West 2002);  38 C.F.R. §§ 3.307, 3.309 
(2005).  

In this case, the appellant's September 2005 statement 
reveals that the veteran's symptoms were diagnosed as acute 
myelogenous leukemia in February 1977, more than six years 
after his discharge from service.  Therefore, presumptive 
service connection for the cause of the veteran's death under 
38 C.F.R. §§ 3.307 and 3.309 is not available to the 
appellant because the veteran's symptoms were not diagnosed 
as acute myelogenous leukemia within the presumptive period 
as a chronic disease.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f) (West 2002). Moreover, the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, shall have 
become manifest to a degree of 10 percent or more within one 
year, after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

Under the legal authority cited to above, the veteran is 
presumed to have been exposed to Agent Orange during his 
Vietnam service.  Acute myelogenous leukemia is not among the 
conditions that may be presumptively service connected under 
38 C.F.R. §§ 3.307(a) and 3.309(e).  The Board notes that the 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for leukemia 
other than chronic lymphocytic leukemia (CLL).  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  Therefore, presumptive 
service connection for the cause of the veteran's death, 
acute myelogenous leukemia, as a result of Agent Orange 
exposure is not available to the appellant in this case.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Service connection 
for disability claimed as due to exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§  1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  Thus, the presumptions noted above are not the only 
methods for showing causation, and thereby establishing 
service connection.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002);  
38 C.F.R. § 3.303(a) (2005). See Baldwin v. West, 13 Vet. 
App. 1 (1999).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§  3.102 (2005). See Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001). 

In regard to direct service connection, the Board notes that 
the veteran's service medical records are silent for 
treatment for or a diagnosis of acute myelogenous leukemia.  
The veteran's March 1977 death certificate lists acute 
myelogenous leukemia as the cause of death.  As discussed 
above, the veteran served in Vietnam and he is presumed to 
have been exposed to herbicides during such service.  

In this case the salient issue is whether the veteran's cause 
of death, acute myelogenous leukemia, is related to in 
service exposure to herbicides.  The evidence includes six 
private medical opinions which conclude that the veteran's 
acute myelogenous leukemia was related to exposure to 
herbicides in Vietnam.  Specifically, Dr. J.C.S.'s September 
2003 opinion concluded that it was extremely likely that the 
veteran's leukemia was precipitated by his exposure to Agent 
Orange in Vietnam.  He noted that Agent Orange has been shown 
to be a mitigant and cancer causing agent and the occurrence 
of acute myelogenous leukemia after exposure to it makes it 
extremely likely that the cancer and the veteran's death was 
caused by the defoliant.  Dr. J.C.S. also revealed that acute 
leukemias, which are caused by radiation or chemical 
exposure, never present within one year of exposure.  He 
noted that there is a delay of three to ten years between the 
exposure to these agents and the onset of the disease.  

Additionally, four separate September 2003 private medical 
opinions, written by Drs. D.M., M.N., D.G. and B.F. concluded 
that the veteran's acute myelogenous leukemia was more likely 
than not precipitated by exposure to Agent Orange in Vietnam 
and would not necessarily have presented within a year of 
return to the United States.  In a September 2003 letter Dr. 
R.S. also concluded that the veteran's acute myelogenous 
leukemia could have been triggered by exposure to Agent 
Orange in Vietnam and would not necessarily have presented 
within a year of return to the United States.  

The Board finds that the preponderance of the evidence 
reveals that the veteran was exposed to herbicides in service 
and that his acute myelogenous leukemia was related to that 
exposure.  Therefore, after careful review of the evidence in 
light of the above- referenced criteria, the Board finds that 
the criteria for service connection for the cause of the 
veteran's death are met.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
K. OBSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


